FORM 6-K SECURITIES AND EXCHANGE COMMISSION  Washington D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of  the Securities Exchange Act of 1934 For period endingJuly 2015 GlaxoSmithKline plc (Name of registrant)  980 Great West Road, Brentford, Middlesex, TW8 9GS (Address of principal executive offices)  Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F  Form 20-F x Form 40-F    Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.  Yes No x GlaxoSmithKline plc Notification of Transactions of Directors, Persons Discharging Managerial Responsibilities or Connected Persons In accordance with DTR 3.1.4R(1)(a) and (c) GlaxoSmithKline plc ('GSK') was advised on 24 July 2015, of changes in the interests of the following Directors and Persons Discharging Managerial Responsibilities, following increases in interests in Ordinary Shares ('Shares'), at a price of 1365.77 pence per Share, following the re-investment of the dividend paid to shareholders on 9 July 2015. Director/PDMR Shares Sir Andrew Witty Mr R G Connor Mr S Dingemans Mr S A Hussain Mr D S Redfern Dr M M Slaoui Ms C Thomas Mr P C Thomson Dr P J T Vallance Ms E Walmsley Connected Person Shares Mrs K Thomson (Connected Person to Mr P C Thomson) V A Whyte Company Secretary 24 July 2015 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorised.  GlaxoSmithKline plc (Registrant)  Date:July 24,2015 By:VICTORIA WHYTE VictoriaWhyte Authorised Signatory for and on behalf of GlaxoSmithKline plc
